Opinion issued May 28, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00726-CV
____________

KOLL REAL ESTATE GROUP, INC., Appellant

V.

GREGORY K. DAVID, DEBRA A. DAVID, EDDIE BROWN, CENDIE
WINSTON, JERRY W. DAVIS, SHRILEY A. DAVIS, JESSIE DOCK, ANGELA
DOCK, EUGENE ELDRIDGE, CHRISTINE ELDRIDGE, DANIEL D.
HEILEMAN, SHARLOTTE HEILMAN, ELSIE L. HILL, ARION D. JAMES,
NANCY JAMES, HAYDON LASATER, INDIVIDUALLY, AND AS
REPRESENTATIVE OF THE ESTATE OF BETTY LASATER; TAWANA
WORRELL; SHERRY L. HOOPER; JAMES K. HUDSON; DOUGLAS A.
MCCULLEN; CYNTHIA MCCULLEN; ARTHUR DAVIS RICHARDSON;
SOFIA G. SAENZ, REPRESENTATIVE OF THE ESTATE OF LEONEL E.
SAENZ; RICHARD WILCOX; JUDY L. WILCOX; LEE WILLIAMSON; AND
JUDY K. WILLIAMSON, Appellees




On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 02-CV-1095




MEMORANDUM OPINION
          Appellant has filed a motion to dismiss its appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Jennings.